DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 12/2/2021. Claims 1-20 has been examined and are pending.


				Response to Amendment
The amendment filed on 12/2/2021 cancelled no claim.  No claims were previously cancelled. No new claims are added. Claims 1, 2, 8-9, 11, 13-20 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments filed on12/2/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-20 under 35U.S.C.101.  







Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory. Applicant further argues an analogy with the Enfish, 
 Bascom claims and Alice 101 decision.    Applicant further argues technical improvement has been made.

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”.

Claim 1, Steps 1-5 of
receiving,…., a first media for presentation …;
determining, content information of the first media;
retrieving, … in response to the content information of the first media, a buddy list including at least one second consumer; wherein the buddy list is retrieved from the content distributor network or is stored … ;
determining… that the at least one second consumer is consuming second media associated with the first media; and 
presenting, …., an electronic agent on the display device to present an option to setup a chat session with the at least one second consumer, in response to the determining that the at least one second consumer is consuming the second media associated with the first media.



In addition, claim 1, steps 1-5 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive a media, can evaluate/determine content information of the media/determine a second consumer is consuming second media, can observe/retrieve a buddy list, can observe/display/present an electronic agent.                                                    

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, a display/receiver device, and an electronic agent which are software instructions/apps). There are no hardware/machine to actually perform the steps 1-5. Other than reciting “via a processor”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/transmit/send data over internet.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 


It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found 

Further, Step 1, 3, 5, of receiving a first media for presentation, retrieving a buddy list, presenting an electronic agent are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting data, presenting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 


Independent claim 1 (step 2B):  There are no hardware/machine/computing devices to actually perform the steps besides receiving/retrieving, determining and presenting/displaying data, and there are no additional elements to add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.
This component (see Specification [0061, 0062]), are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0061, 0062] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the 

Dependent claims 2-12, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-12 are also non-statutory subject matter.

Independent claim 13 and 20:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 13 and product claim 20 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a system/an apparatus, a computer readable storage medium) described in independent claims 13 and 20, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, 

Dependent claims 14-19, are merely add further details of the abstract steps/elements recited in claim 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 14-19 are also non-statutory subject matter.
Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in Enfish. Applicant further argues that the decision in Enfish hold sway because the claimed invention improved computer capability or functionality, or has technical improvement.

In response, the Examiner respectfully disagrees that the instant claimed invention and Enfish are similar – the fact patterns between the two are different, and therefore the
two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention improves computer functionality or overcomes a technical problem. 

The Enfish case and subsequent decision has very little relevance to the instant application. First, In Enfish case, the Courts found that No abstract idea was present, that the claims were directed to a self-referential table for a computer database, and that the claims were directed to an improvement of an existing technology. The Courts further emphasized that the specification taught specific technical benefits over conventional databases.

in something "significantly more" than the abstract idea itself. The Examiner respectfully notes that the fact pattern in Enfish is entirely different than the instant application. Moreover, the "May 19, 2016" Memorandum in response to the Enfish decision, the Office made clear that “…when performing in an analysis of whether a claim is directed to an abstract idea (Step 2A), examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts…” This exact analysis was done for the claimed subject matter of the instant application, and the Examiner considers Applicant's arguments to be non-persuasive.

Additionally, unlike Enfish which provided increased flexibility, faster search times, and smaller memory requirements that improved the functioning of the computer, the claimed invention amount(s) to no more than mere instructions to implement the abstract ideas through organized method of human activities and mental process which can be done by human, in human mind, or by paper and pencil.  Other than reciting “via a processor”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not 

Additionally, the recitation of “receiving data (i.e. media content/information)”, “retrieving information…”, “presenting or displaying information….” that the courts have recognized as well-understood activities such as “performing repetitive calculations”, “receiving, processing, and storing data”, “electronic recordkeeping", "automating mental tasks", "receiving or transmitting data over a network".    Examiner thus noted that there are no technical problems are resolved or technical improvement are made by Applicant’s inventive system and method. 

Moreover, the claimed invention is merely reciting the requirement of “presenting, …., an electronic agent on the display device to present an option to setup a chat session with the at least one second consumer, …”, are specified at a high level of generality, without reciting “what the electronic agent did and how to initiate the chat session” and “How the system controls and automates the presence of an electronic agent impacting the way of chatting session, instead of merely displaying an electronic agent which are programming instructions to present an option,  in addition to perform along with the requirement to perform by a general-purpose computer (Specification [0061, 0062]), and on the internet.  They are directed to improve the collecting information process rather than functioning of a computer, nor improving the computer-related with which the contents/chats are selected and displayed.  Thus, the argument regarding an improvement to a computer technology or computer functioning analogous to Enfish is 

Thus, the instant claimed invention, when implemented, neither improves the functioning of the computing device itself, nor that it improves another technology/technical field. The Examiner further notes that no improvement in computer technology is achieved by the Applicant's claimed subject matter and inventive concept.  

Thirdly, with regard to analogy to Bascom, however, the Examiner respectively submits that Bascom Global Internet Services (Bascom) has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely obtaining media information, determining media content, retrieving contact information, determining/tracking if the second viewer/user interacting the second media associated with the first media, and presenting/displaying an electronic agent which are programming instructions to present an option to do something as the result of implementing the abstract idea as pointed out above.  

Again, what Applicant is referring to “presenting, …., an electronic agent on the display device to present an option to setup a chat session with the at least one second consumer, …    “ are specified at a high level of generality, without reciting “what the electronic agent did and how to initiate the chat session” and “how the system controls and automates the presence of an electronic agent impacting the way of chatting session, nor how the system control/automate obtaining/collecting/retrieving available contact information being changed while the process that the change impact the display of chatting session and content by the electronic agent, instead of merely collecting retrieving information  and displaying an electronic agent which are programming instructions to present an option.  

In particular, the instant steps can be a human activity or mental task. In other words, the steps are simply an organized method of human activity or mental process or by paper and pen. One can obtain contact/buddy list, tracking what the buddy is watching, determining if he is interacting the second media associated/related to the first media, and then display an electron agent.  According it simply defines a set of desirable results rather than defining a particular technology “How” for achieving the set of desirable results. For example, how the system control/automate the retrieving ongoing buddy list changing “what the electronic agent did and how to initiate the chat session” and “how the system controls and automates the presence of an electronic agent impacting the way of chatting session, nor how the system control/automate obtaining/collecting/retrieving available contact information being changed while the 

Besides, the instant step is specified at a high level of generality and merely recite                 obtaining/retrieving data, determining if the retrieved contact/buddy interact with the media content that is associated with the first media, and outputting/displaying an electronic agent to display an option, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Specifically, again, in claim 1, the instant limitations fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because it mainly describes the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business/customer relations).  This limitation is merely mental tasks amounts no more than mere instructions/tool to apply the identified judicial exception(s) using “         via a processor”, thus it/they are not significantly more than the identified abstract idea.  See MPEP 2106.05(f)(2) and (3).   

Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to 


With regard to Applicant’s argument on well-understood, routine, and conventional activity, the Examiner respectfully submit that

The instant steps are abstract ideas (see analysis above).  The Examiner respectively submits that as indicated above under 101 rejection, the Office has provided factual evidence as required by Berkheimer’s memo for the additional elements that are “well-understood, routine, and conventional” (see analysis above).    The Examiner respectively submits that Berkheimer memo 04/19/2018 only applies to additional elements (step 2B) other than abstract idea (step 2A, prong I and prong II).  

The Examiner respectively submits that the Office is not required to provide evidence/supports according to Berkheimer’s memo for limitations/steps that are abstract idea(s).  

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there is neither improvement to another technology or technical field nor an improvement to the functioning of the 

Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that additional sections of Angiolillo are now cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to additional Angiolillo’s disclosure and to support the rejection moots Applicant's argument with respect to the claim 1, 13. 20.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   
Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-12, and 14-19, dependent from independent claim 1, and 13 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.

Double Patenting
Applicant indicated it is prematurely for filing a Terminal Disclaimer before knowing the scope of the claims to be allowed and further indicated that the Assignees will provide an argument or a Terminal Disclaimer should the Office indicate that the claims would be allowable but for non-statutory obviousness-type double patenting rejections. (see Remarks, p. 8, 12/2/2021)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”.

Claim 1, Steps 1-5 of
receiving,…., a first media for presentation …;
determining, content information of the first media;
retrieving, … in response to the content information of the first media, a buddy list including at least one second consumer; wherein the buddy list is retrieved from the content distributor network or is stored … ;
determining… that the at least one second consumer is consuming second media associated with the first media; and 
presenting, …., an electronic agent on the display device to present an option to setup a chat session with the at least one second consumer, in response to the determining that 

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); or interactions between people (including following rules or instructions) e.g., (“present an electronic agent on the display device to present an option to setup a chat session…..”).

In addition, claim 1, steps 1-5 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive a media, can evaluate/determine content information of the media/determine a second consumer is consuming second media, can observe/retrieve a buddy list, can observe/display/present an electronic agent.                                                    
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a processor, a display/receiver device, and an electronic agent which are software instructions/apps). There are no hardware/machine to actually perform the steps 1-5. Other than reciting “via a processor”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to 
Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-5 using a generic device/computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/retrieving data, transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular 

Further, Step 1, 3, 5, of receiving a first media for presentation, retrieving a buddy list, presenting an electronic agent are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting data, presenting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Independent claim 1 (step 2B):  There are no hardware/machine/computing devices to actually perform the steps besides receiving/retrieving, determining and presenting/displaying data, and there are no additional elements to add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.
This component (see Specification [0061, 0062]), are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



Dependent claims 2-12, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-12 are also non-statutory subject matter.

Independent claim 13 and 20:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system/apparatus claim 13 and product claim 20 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  



Dependent claims 14-19, are merely add further details of the abstract steps/elements recited in claim 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 14-19 are also non-statutory subject matter.
Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 


Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 1, 4-5, 7-13, 16, 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated over by Angiolillo et al. (hereinafter Angiolillo, US 2007/0198738).

As per claim 1, 13, 20, Angiolillo discloses, a method, a device, and a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:
A processing system including at least one processor ([0035]); and 
a computer-readable medium ([0035]) storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising
receiving, via a processor of a receiver device associated with a first consumer from a content distributor network, a first media for presentation via a display device associated with the receiver device ([0027, 0047, Presence information on the buddy list may also include information identifying the video transmission (e.g., a television broadcast) that the user is watching or other information about 
determining, via the processor, content information of the first media (Examiner Note: in light of specification  [0018, 0019, 0020, 0026], Angiolillo teaches [  0047, Presence information on the buddy list may also include information identifying the video transmission (e.g., a television broadcast) (read on “content information”) that the user is watching or other information about the user's television watching session(s), such as last shows watched, length of viewing session (read on “content information”), channel changing intervals, etc. Such information may be used in communications with other users, 0044, Instant message chat allows users to send and receive communications using their television. According to a preferred embodiment, a portion of the television screen may be dedicated to sending and receiving instant messages while the rest of the screen may display a video transmission (read on “content information”). The dedicated portion may be referred to as a window. The user may type and receive communications (e.g., lines of text) that are displayed in the window, 0061, For example, system 500 may determine whether a commercial break (i.e., an advertising segment that is not part of the television show) (read on “content information”) is in progress during a program being displayed on the television (step 621), 0062, In the embodiment shown, a user may interact with system 500 through on-screen menus displayed by set top box 312 on television 314 (e.g., using user interface 404), including a menu for 
retrieving, via the processor in response to the content information of the first media, a buddy list including at least one second consumer, wherein the buddy list is retrieved from the content distributor network or is stored at the receiver device  ([0047, Presence information on the buddy list may also include information identifying the video transmission (e.g., a television broadcast) that the user is watching or other information about the user's television watching session(s), such as last shows watched, length of viewing session, channel changing intervals, 0051, System 500 may monitor the activity of subscriber 106 through the subscriber's TV presence user agent 524.  User agents 524 may be deployed as software residing on user set top boxes 312, or may be deployed within service provider 102 (e.g., as a proxy), as shown in FIG. 5.  As noted above, a user may compile a list of other users who are designated as buddies, called a buddy list, which may store presence information related to such users, for example, accessible by a users user agent 524.  Presence/IM Server 526 and User Agents 524 can track and propagate presence status changes for users that a particular user has on his buddy list, and update the buddy list appropriately]); 
determining, via the processor, that the at least one second consumer is consuming second medias associated with the first media ([0052, System 500 
presenting, via the processor, an electronic agent on the display device to present an option to setup a chat session with the at least one second consumer, in response to the determining that the at least one second consumer is consuming the second media associated with the first media ([0047, For example a user may send messages to the other users who are watching the same program, or invite other users to watch a program that the user recommends, 0052, System 500 may keep track of each buddy who is online and what channel and program the buddy is watching. Subscriber 106 may invite an online buddy (or buddies) to watch a particular program using an instant message. The buddy may then select the message that appears on his television screen to automatically change the channel on his TV set to the program identified -in the instant message, 0069, In this case, system 500 presents an interface for composing and sending an IM message (step 652).  For example, set top box 312 may open an online chat window on the subscriber's television 314. Subscriber 106 may then write and send IM messages to the buddy or buddies selected in step 655, which will appear in a window on the buddy(s) television. Text may be entered using, for example, a television remote control, a special-purpose keypad, or a voice-recognition application. In the message, Subscriber 106 may invite an online buddy to watch a particular program, and the buddy may use the received IM message to change the channel to the program, for example by selecting the channel or program name in the IM message displayed on the receiving television screen using a remote-controlled cursor. Alternatively, the Subscriber may select messages from a pre populated list for sending to the 


As per claim 4, 16, Angiolillo further discloses, 


As per claim 5, Angiolillo further discloses,
wherein the first media is an intemet protocol television program ([0025, 0043]).

As per claim 7, Angiolillo further discloses, wherein the additional information is received from the first database ([0063, the list may include such information as their presence status and what channel and program a buddy is watching]).

As per claim 8, Angiolillo further discloses, wherein the first database is maintained by the content distributor network ([0028, 0033, The account may also store an identifier of the subscriber's network terminal 302 that allows for identification of the network terminal over the access network 108 (e.g., a unique identifier of a set top box 312 assigned to the subscriber), facilitating the delivery of enhanced television services to the subscriber]).
As per claim 9, Angiolillo further discloses, wherein the first database is maintained at the receiver device ([0033, The account may also store an identifier of the subscriber's network terminal 302 that allows for identification of the network terminal over the access network 108 (e.g., a unique identifier of a set top box 312 assigned to the subscriber), facilitating the delivery of enhanced television services to the subscriber, 0037, Subscriber data 406 may also be stored in storage system 410 to support enhanced television services.  For example, a subscriber's viewing preferences or 

As per claim 10, Angiolillo further discloses, wherein the at least one advertisement is presented as a visual presentation ([0048, Upon receiving the instant message, the set top box 312 for a destination user may cause the information in the instant message to appear in a designated portion of the television display, such as the bottom portion of the display, while the rest of the display shows the video transmission the user is currently receiving or an audible presentation ([0051]).

As per claim 11, 18, Angiolillo further discloses,
wherein the content information includes at least one of: information about an entity associated with the first media, information about a location depicted in the first media, information about a character depicted in the first media ([0051, 0061, 0054]), or a product review associated with a product depicted in the first media.

As per claim 12, 19, Angiolillo further discloses, further comprising: 
receiving an input from the first consumer to initiate the chat session (0044, The dedicated portion may be referred to as a window.  The user may type and receive communications (e.g., lines of text) that are displayed in the window, 0069 In this case, system 500 presents an interface for composing and sending 
sending a request to a chat controller to initiate the chat session ([0044, The dedicated portion may be referred to as a window.  The user may type and receive communications (e.g., lines of text) that are displayed in the window. 0045]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6, 14, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Angiolillo et al. (hereinafter Angiolillo, US 2007/0198738), in view of Kageyama et al. (hereinafter Kageyama, 2003/0097301).

As per claim 2, 14, Angiolillo further discloses, however, Angiolillo does not explicitly disclose, wherein the content information include at least one keyword and is further used to access a first database to retrieve at least one advertisement associated with the at least one keyword, and the presenting includes presenting the at least one advertisement.
Kageyama teaches linking visual information distributed by TV broadcast or over a computer network with text information such as keywords; and searching WWW sites/pages with a search key of visual information such as a visual object on an image 
from a TV program or, in reverse, searching for a scene of a TV program from a 
keyword ([0058, 0062]). 
Therefore it would have been to one skilled in the art at the time of the invention to modify Angiolillo by including keyword-based advertising associated with a television program based on the potential viewers for a particular program, as per teachings of 


As per claim 6, 17, Angiolillo further discloses, however, Angiolillo does not explicitly disclose, further comprising: 
receiving a user input to retrieve additional information associated with the at least one advertisement that is presented.
Kageyama teaches ([0029, When the operating user of terminal A (101) takes interest in an object on the reproduced video image, the user defines the position and area of 
the object on the displayed image with a coordinates pointing device (such as a mouse, tablet, pen, remote controller, etc.) included in the terminal A. By way of example, as shown in FIG. 1, the user clicks on a flower in a vase displayed on the screen and defines the position and area of the flower on the display screen.  At this time, the terminal A obtains the information to identify the content of interest input to it (that is, information to identify the content 108).  As the information to identify the content 108, for example, the broadcast channel number over which the content was broadcasted, receiving area, etc. may be used in the case of TV broadcasting.  For otherwise obtained content such as packaged video content from a video title available in CD, DVD, or the like or streaming video content, information unique to the content (for 
example, ID, management number, URL (Uniform Resource Locator), etc.) may be 
used.  Terminal A 101 also obtains time information as to when the content of interest was acquired and information to identify the target position and area within the 
keyword.  FIG. 2 shows examples of extracted keywords: "flower," "name," "amaryllis," "beautiful," "how much," and "1000 yen" that are keyword information 205.  Then, context information 206 indicating keyword-to-keyword connection is extracted, 0046, Based on the information, supplied from the input of content of interest 402, manipulator 401, and network interface 407, the CPU generates information to identify the content, target area selected, address information, messages, queries, etc. and makes the network interface 407 transmit the generated information via the network 408 to the server 103, 0050, Assume that there are five terminals A, B, C, D, and E to which the same content of interest rendered by media is input.  Specifically, it is assumed that the users of these terminals were watching the same TV broadcast program broadcasted over the same channel in the same area.  Suppose that the users of terminals A, B, C, D, and E clicked target area on an image displayed on the terminals at different times, as represented by frames 703, 704, 705, 706, and 702 shown in FIG. 7]).

Therefore it would have been to one skilled in the art at the time of the invention to modify Angiolillo by including keyword-based advertising associated with a television program based on the potential viewers for a particular program, as per teachings of .


Claims 3, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Angiolillo et al. (hereinafter Angiolillo, US 2007/0198738), in view of Kageyama et al. (hereinafter Kageyama, 2003/0097301), and further in view of Eldering et al. (hereinafter Eldering, US 2002/0111154).

As per claim 3, 15, Angiolillo further discloses, however, Angiolillo and Kageyama do not explicitly disclose, wherein the at least one advertisement comprises a first advertisement and a second advertisement, wherein the presenting the at least one advertisement selects either the first advertisement or the second advertisement based on a proximity of a first business represented in the first advertisement or a second business represented in the second advertisement that is closest to a location identified in user profile information of the first consumer.
Eldering teaches matching advertisement to a subscriber based on a location and the profile of the subscriber (abstract, [0047], [0051], 0053, The location data of interest to a service/content provider 250 may be data associated with subscribers having a 
particular profile (i.e., like fast food), subscribers frequenting a certain location (i.e., drive within 1 mile of a mall at least once/week), subscribers traveling in the vicinity of a particular location (i.e., within 5 miles of the store), 0055, 0058, 0061]). 



The prior art made of record referenced and not relied upon is considered pertinent to applicant’s  
Disclosure.
Boni et al (US 7317716), 
Huber, Thomas et al. (US 2013/0019261),
Davies et al. (US 6,853,634),
Moore et al. (US 2003/0185232),
Liscano et al. (US 2004/0037271), 
Goodman et al. (US 2006/0167747), and
Staack (US 2005/0010641).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/SUN M LI/Primary Examiner, Art Unit 3681